Per Curiam.

On his appeal to the Appellate Division, defendant had neither an attorney nor access to the original judgment roll or to the copy of the stenographic minutes of the proceedings of the trial certified by the court stenographer and filed pursuant *157to section 456 of the Code of Criminal Procedure. This fell below what is required by People v. Kalan (2 N Y 2d 278); People v. Pride (3 NY 2d 545); People v. Breslin (4 N Y 2d 73); People v. Pitts (6 N Y 2d 288), and People v. Wilson (7 N Y 2d 568), which stem from Griffin v. Illinois (351 U. S. 12).
The judgment should be reversed and the case remitted to the Appellate Division for further proceedings in accordance with this opinion.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster concur.
Judgment reversed, etc.